Citation Nr: 1445989	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of prostate cancer status post radical prostatectomy, to include as secondary to exposure to herbicides and/or chemical exposure during Project Shipboard Hazard and Defense (SHAD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1962 to October 1964.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for prostate cancer related to Project SHAD.  

In June 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

In February 2014, the Board requested a medical opinion through the director of the Veterans Health Administration (VHA).  38 C.F.R. § 20.901 (2013).  A VHA medical opinion was rendered in March 2014 and a clarifying statement was received in May 2014.  In June 2014 the Veteran and his representative were provided with the VHA opinion and clarifying statement.  No further evidence or argument was submitted.  


FINDINGS OF FACT

The evidence of record preponderates against a finding that the Veteran's residuals of prostate cancer status post radical prostatectomy were incurred in or otherwise the result of his active military service, including exposure to herbicides, and to Bacillus globigii (BG), sarin nerve gas (GB), sulfur dioxide (SO2), and methylacetoacetate (MAA), during participation in Project SHAD Operations Eager Belle I and II, Autumn Gold, and Flower Drum I, aboard the USS GRANVILLE S. HALL. 





CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer status post radical prostatectomy, including as secondary to exposure to herbicides, and/or chemical exposure during Project SHAD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist.

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In March and August 2005 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 statement of the case, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was readjudicated in the October 2009 supplemental statement of the case.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional VA treatment records not already reviewed by the AOJ relevant to the service connection claim on appeal.

The Veteran underwent VA examination in September 2005 and the examination report is of record.

The March 2014 VHA opinion with the May 2014 addendum is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA opinion and addendum make up for the deficiencies in the September 2005 VA examination report.

II. Factual Background and Legal Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Contentions

The Veteran contends that his prostate cancer and its residuals are due to his exposure to toxic chemicals during his active military service aboard the USS GRANVILLE S. HALL (YAG-40), that participated in Project SHAD.  Alternatively, he maintains that his prostate cancer is due to his exposure to herbicides, including Agent Orange, in service.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) .

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Service incurrence for certain diseases, including prostate cancer, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cancer pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's service treatment records demonstrate normal enlistment examinations in February and October 1962, as well as a normal genitourinary examination in October 1964 when examined for separation.  The intervening service treatment records do not discuss any complaint or diagnosis of, or treatment for prostate cancer or associated symptomatology.  

The post-service evidence includes a September 2002 VA examination report noting benign prostatic hypertrophy that was recently diagnosed.  The examiner opined that there was a less than 50 percent probability that it was caused by the Veteran's short exposure to BG in 1963, nearly 40 years earlier.

According to a January 28, 2005 VA discharge summary, relating to the Veteran's radical prostatectomy, the post-service VA medical records reflect that the Veteran had a negative prostate biopsy in 1997.  The first post-service medical records to describe prostate cancer were VA medical records dated in 2004.  During a urological examination in September 2004, a prostate nodule was found.  Results of a December 2004 prostate biopsy indicated that the nodule was an adenocarcinoma of the prostate.  The Veteran underwent a radical prostatectomy in January 2005.

With regards to the first element of service connection, the evidence demonstrates the Veteran was diagnosed with adenocarcinoma of the prostate and underwent a radical prostatectomy at VA in January 2005.  The Board therefore concedes that a current diagnosis of residuals of prostate cancer status post radical prostatectomy exists, as documented in the September 2005 VA examination noted below, for purposes of a claim for service connection in this case.  Thus, the first element of service connection has been met.

Presumptive Service Connection-Exposure to Herbicides

As discussed above, service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309.

The VA General Counsel has determined that the regulatory definition, that permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

Although the Veteran contends that he was exposed to Agent Orange/herbicides during military service, there is no credible evidence that he served on the landmass of the Republic of Vietnam during his period of service, nor has he contended otherwise.  Rather, his service personnel records show that he was assigned to the USS GRANVILLE S. HALL throughout his two-year period of service.  

The Veteran has not averred, nor does the evidence of record demonstrate, that the USS GRANVILLE S. HALL ever sent personnel to shore, docked in, or otherwise operated in the inland waters of the Republic of Vietnam, during his assignment to the vessel in service.  

Thus, the Veteran is not presumed to have been exposed to Agent Orange or other tactical herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra.

Notwithstanding the presumptive provision, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d at 1044.

However, in this case, there is no other evidence that demonstrates the Veteran's actual exposure to Agent Orange or other tactical herbicides during his active military service.  Although the Veteran maintains that he was otherwise exposed to Agent Orange/tactical herbicides, there is no evidence to corroborate such exposure or demonstrate his actual exposure to Agent Orange/herbicides in this case.  

In fact, the Veteran's statements regarding his Agent Orange/herbicide exposure have always been generalized in nature, as he appears to believe that herbicides were used during Project SHAD and, therefore, he was exposed to Agent Orange/herbicides as a result of his military service.  Nevertheless, and as discussed further, below, the Board finds the Veteran's assertions are not factually correct and Agent Orange/tactical herbicides were not part of the chemicals used in the Project SHAD operations in which he participated.  

Given all the above, the Board finds that there is no evidence of record that corroborates the Veteran's alleged actual exposure to Agent Orange or other tactical herbicides as a result of his military service.  

Accordingly, the Board concludes that service connection on a presumptive basis for the Veteran's residuals of prostate cancer status post radical prostatectomy cannot be granted, as he is not presumed to be exposed to, nor has he demonstrated that he was actually exposed to, Agent Orange or other tactical herbicides as a result of his active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309

Service Connection Based on Chemical Exposure During Project SHAD

The Veteran's service personnel records show that he was assigned to the USS GRANVILLE S. HALL, when it participated in some operations associated with Project SHAD that was part of an effort called Project 112, conducted during the 1960s, including Eager Belle I, Eager Belle II, Autumn Gold, Star Brite, and Flower Drum I.  

Four Project SHAD Fact Sheets (for Eager Belle I, Eager Belle II, Autumn Gold, and Flower Drum I) are associated with the claims file.  It is unclear if a Project SHAD Operation Star Brite was performed, and there is no Fact Sheet currently available to VA regarding Operation Star Brite during Project SHAD.  

The available Project SHAD Fact Sheets demonstrate that participants were exposed to sarin nerve gas, sulfur dioxide, and methylacetoacetate, during Operation Flower Drum I, and to Bacillus globigii during Operations Eager Belle I and II, and Autumn Gold.  

The Board concedes that the Veteran was a participant in Project SHAD Operations Eager Belle I and II, Autumn Gold, and Flower Drum I, and would have been exposed to Bacillus globigii, sarin nerve gas, sulfur dioxide, and methylacetoacetate, as a result of these operations.  Accordingly, element two of service connection is also met in this case.

Regarding the final nexus element, the Veteran has asserted that his prostate cancer was caused by his toxic chemical exposure during Project SHAD.  However, the Veteran is not competent to render such a medical opinion in this case as he lacks the requisite medical knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The only competent medical opinions in this case, provided by the September 2005 VA and March 2014 VHA medical examiners, are against the Veteran's claim.

The Veteran underwent VA genitourinary examination in September 2005.  He reported that he was involved in Project SHAD from 1962 through 1964, while stationed aboard the USS GRANVILLE S. HALL.  The Veteran stated that, during that time, he had intermittent problems with flu-like symptoms, including fever, nausea, and vomiting.  He noted that they were sprayed multiple times as part of the project.  The Veteran was also involved in the collection of dead monkeys and birds aboard the ship, and that he got medical treatment when he fell ill aboard the ship; he also believed that he was given some shots.  He said that his health never returned to normal after that.  

Regarding the Veteran's prostate cancer, the VA examiner noted that the Veteran was diagnosed with prostate cancer in late 2004 and, in January 2005, underwent a radical retropubic prostatectomy.  The examiner diagnosed the Veteran with adenocarcinoma of the prostate status post radical suprapubic prostatectomy in January 2005, with residuals including residual stress and occasional large-volume nocturnal urinary incontinence and complete erectile dysfunction.  

The examiner opined noted that the Veteran "was exposed to [BG] during Project SHAD in [the] early-to-mid 1960s.  [BG] is not considered to be a pathologic organism.  I am not aware of any literature regarding increased risk of prostate cancer related to exposure to this organism.  Therefore, it is the opinion of this examiner that the [Veteran]'s prostate cancer is not likely to have been caused by or a result of exposure to [BG] during involvement in Project SHAD."

In the March 2014 VHA opinion, a urologist, reviewed the Veteran's medical records, and stated that,

[t]he Board concedes that the Veteran was a participant in Project SHAD Operations Eager Belle I and II, Autumn Gold, and Flower Drum I, and would have been exposed to [BG], [GB], [SO2], and [MAA] during these operations. . . . In July 12, 1994, a review ruled that [the Veteran]'s exposure to Agent Orange did not warrant any connection with disease process associated with his medical claims.  The [Veteran] stated he was exposed to Agent Orange on ship while mixing the agent.  Since that time, Agent Orange has been related to be an agent for the development of cancer of the prostate.  The exposure to BG, GB, SO2, and MAA as individual items has not been proven to be harmful to humans.  The exposure of the combination of these items to humans has not been investigated.  Agent Orange now has been [accepted] as an exposure cause of carcinoma of the prostate.  There is a 50 percent probability or greater that the Veteran's prostate cancer had its clinical onset in service or is otherwise (in whole or part) related to active duty, including exposure to BG, GB, SO2, MAA, and Agent Orange, during his participation in the fore-named operations.  [Emphasis Added.]

In the May 2014 addendum, the examiner noted that, in his "initial review, [he] reviewed a record that ...concluded that this Veteran had been exposed to Agent Orange."  Upon re-review, the examiner stated that he "wrongly interpreted this item."  The examiner opined that the Veteran's exposure to BG, GB, SO2, and MAA as a result of his participation in Project SHAD was not the cause of the development of carcinoma of the prostate.

Since the VHA physician's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  The VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  There is no competent and credible lay or medical opinion or evidence to refute the March 2014 VHA examiner's opinion.

No medical opinion or other medical evidence relating the Veteran's prostate cancer and its residuals to service or any incident of service has been presented.  See Holten v. Shinseki, 557 F.3d at 1366; Shedden v. Principi, 381 F.3d at 1167.

Moreover, while prostate cancer is among the listed chronic diseases ("malignant tumors"), and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of prostate cancer is from 2004, nearly 40 years after the Veteran's discharge.  Walker.

The Board has conceded that the Veteran was exposed to four different chemicals as a result of his participation in Project SHAD Operations Eager Belle I and II, Autumn Gold, and Flower Drum I.  Those chemicals included: Bacillus globigii, sarin nerve gas, sulfur dioxide, and methylacetoacetate.  The September 2005 and VHA examiners agreed that BG had no pathological effect on humans.  The VHA physician additionally stated that GB, SO2, and MAA did not have any effect on humans as well.  Both VA physicians agreed that the exposure to the conceded chemicals addressed in their opinions was not shown to have an increased risk of prostate cancer in persons exposed to those chemicals, individually.  

Insofar as the VHA examiner's opinion appears speculative with regard to the combination of chemical exposures the Veteran received, the Board finds that a new opinion is not required and VA's duty to assist has been exhausted in this case.  

The VHA examiner stated that "the combination of these items to humans has not been investigated."  Given the unavailability of an actual study or research to further illuminate the potential risks of the Veteran's four conceded chemical exposures during military service, VA's duty to assist in this case has been exhausted.  This is so as a result of the "limits to even the most current medical knowledge"; simply put, medical science, research, and literature currently can provide no further answer regarding whether the Veteran's prostate cancer was caused by to combination of his four conceded chemical exposures.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that reliance on the examiner's "speculative" conclusion therefore requires finding that it was made after consideration of "all procurable and assembled data"; reliance on the examiner's opinion further requires that the basis for it be provided or otherwise be apparent from a review of the record).  VA's duty to assist in this case has therefore been satisfied to the best of current medical knowledge.

Here, the only evidence to support the Veteran's assertion that his chemical exposure as a result of Project SHAD during military service resulted in his development of prostate cancer is his own lay statements.  

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77 . 

In this case, a etiology of prostate cancer is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of prostate disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish a nexus between current disability and active service in this case.  Such lay evidence merely establishes four chemical exposures during Project SHAD and the diagnosis of prostate cancer in 2004.

The only competent evidence of record regarding the nexus element as to the claim on appeal is the opinion provided by the VHA examiner in March 2014, that is entirely consistent with that of the September 2005 VA examiner.  The Board finds the examiners' opinions to be the most probative evidence as to the nexus element in this case.  

In sum, a preponderance of the evidence is against the claim for service connection for a residuals of prostate cancer status post radical prostatectomy.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for residuals of prostate cancer status post radical prostatectomy, including as secondary to exposure to herbicides and/or chemical exposure during Project SHAD, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


